t c memo united_states tax_court stewart thomas oatman and shirley ann oatman petitioners commissioner of internal revenue respondent v docket no filed date stewart thomas oatman and shirley ann oatman pro sese paulmikell a fabian and catherine g chang for respondent memorandum findings_of_fact and opinion ashford judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty pursuant to section a of dollar_figure for the taxable_year in an amendment to answer respondent asserted an increased deficiency of dollar_figure and a proportionate increase in the penalty the issues for decision for are as follows whether petitioners are entitled to a deduction for the unreimbursed employee business_expenses they claimed on their schedule a itemized_deductions whether petitioners are entitled to a deduction for schedule a charitable_contributions in an amount greater than respondent allowed whether petitioners are entitled to a deduction for the net_loss they claimed on their schedule c profit or loss from business whether petitioners are entitled to a deduction for the rental real_estate loss they claimed on their schedule e supplemental income and loss in an amount greater than respondent allowed and whether petitioners are liable for the accuracy-related_penalty we resolve all issues in favor of respondent 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in california at the time the petition was filed with the court petitioners prepared and filed timely without the assistance of a paid preparer a joint form_1040 u s individual_income_tax_return for the taxable_year joint_return on the joint_return petitioners reported wages of dollar_figure dollar_figure of wages paid to mr oatman from his employment with inglewood united as a teacher and dollar_figure of wages paid to mrs oatman from her employment with coram specialty infusion services inc as a registered nurse petitioners attached to the joint_return a schedule a a schedule c and a schedule e petitioners claimed dollar_figure of itemized_deductions on their schedule a a dollar_figure deduction for a net_loss for a construction building contractor consulting business operated by mr oatman on their schedule c and a dollar_figure deduction for a rental real_estate loss for certain property on their schedule e as relevant here on their schedule a petitioners claimed a deduction of dollar_figure for charitable gifts by cash or check and a deduction of dollar_figure for unreimbursed employee business_expenses the details of petitioners’ unreimbursed employee business_expenses were shown on a form_2106 employee business_expenses also attached to the joint_return and those expenses consisted of dollar_figure for vehicle expenses and dollar_figure for meals and entertainment of mrs oatman in connection with her job as a nurse on their schedule c petitioners reported gross_receipts of dollar_figure and total expenses of dollar_figure the expenses consisted of dollar_figure for car and truck expenses dollar_figure for insurance dollar_figure for office expense dollar_figure for rent or lease of vehicles machinery and equipment dollar_figure for repairs and maintenance dollar_figure for supplies dollar_figure for travel and dollar_figure for utilities on their schedule e petitioners reported dollar_figure of rental income and dollar_figure of total expenses for rental property in los angeles california and no rental income and dollar_figure of total expenses for vacant lots in san luis obispo california despite reporting that their adjusted_gross_income exceeded dollar_figure they reported adjusted_gross_income of dollar_figure petitioners did not limit their schedule e rental real_estate loss deduction under sec_469 and did not attach a form_8582 passive_activity_loss limitations to the joint_return following an examination of the joint_return respondent determined that the schedule a charitable cash contribution deduction and the schedule e rental real_estate loss deduction should be partially disallowed and that the entire schedule a deduction for unreimbursed employee_expenses and the entire schedule c net_loss deduction should be disallowed respondent also determined that a sec_6662 accuracy-related_penalty should be imposed the notice_of_deficiency mailed to petitioners on date reflects those determinations according to the notice petitioners did not establish that the remaining charitable cash contributions of dollar_figure were a contributions and b paid regarding the schedule a and schedule c deductions disallowed in their entirety petitioners did not establish that the business_expense was paid_or_incurred during the taxable_year and that the expense was ordinary and necessary to petitioners’ respective businesses respondent disallowed dollar_figure of the schedule e rental real_estate loss deduction because the activity giving rise to the deduction was passive and thus subject_to the passive_activity_loss limitation rules of sec_469 and respondent determined the accuracy-related_penalty because petitioners’ resulting underpayment_of_tax was attributable to negligence or disregard of rules or regulations any substantial_understatement_of_income_tax or any substantial_valuation_overstatement 2the parties stipulated that petitioners substantiated cash contributions in the following amounts to the following charitable organizations dollar_figure to los angeles mission dollar_figure to johnson c smith university and dollar_figure to eternal promise baptist church 3subsequently in his amended answer respondent corrected the computation continued petitioners timely petitioned this court for redetermination of the deficiency and the penalty continued of the allowable deduction for schedule e passive_activity_losses reducing the amount to dollar_figure he also asserted that petitioners are liable for self-employment_tax in the increased amount of dollar_figure not dollar_figure as determined in the notice_of_deficiency and that they are not entitled to the child_and_dependent_care_credit of dollar_figure also determined in the notice_of_deficiency the parties stipulate that petitioners’ modified_adjusted_gross_income for the taxable_year was dollar_figure not dollar_figure which in turn results in the reduced_amount of the allowable deduction for schedule e passive_activity_losses the parties also stipulate that petitioners did not report any amounts for child and dependent care on the joint_return and that they are not entitled to a child_and_dependent_care_credit for the taxable_year in computing mr oatman’s self-employment_tax the notice_of_deficiency indicates that both petitioners’ social_security wages and tips from forms w-2 wage and tax statement were erroneously taken into account respondent’s amended answer reflects the removal of mrs oatman’s form_w-2 social_security wages and tips which results in the increased amount of self-employment_tax 4in their petition in addition to disputing the determinations for the taxable_year petitioners disputed determinations for the taxable_year on date the court granted respondent’s motion to dismiss this case for lack of jurisdiction insofar as it relates to the taxable_year on the ground that no statutory_notice_of_deficiency as authorized by sec_6212 and required by sec_6213 to form the basis for a petition to this court had been sent to petitioners with respect to the taxable_year nor had respondent made any other determination with respect to petitioners’ taxable_year that would confer jurisdiction on this court opinion i burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 89_tc_816 this burden requires the taxpayer to demonstrate that the claimed deductions are allowable pursuant to some statutory provision and to substantiate the expenses giving rise to the claimed deductions by maintaining and producing adequate_records that enable the commissioner to determine the taxpayer’s correct liability sec_6001 116_tc_438 65_tc_87 aff’d per curiam 540_f2d_821 5th cir but when the commissioner raises a new issue or an increase in the deficiency he bears the burden_of_proof as to the new issue or the increased deficiency rule a 141_tc_569 respondent filed an amended answer asserting an increase in the deficiency based on a revised computation of petitioners’ tax_liability see supra note since the increased deficiency was computational and the predicate facts giving rise to the increased deficiency were stipulated by the parties respondent has met his burden_of_proof to the extent of the increase in the deficiency ii sec_162 deductions a taxpayer may deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 sec_1_162-1 income_tax regs generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 a business_expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business see 308_us_488 an expense is necessary if it is appropriate and helpful to the taxpayer’s business but it need not be absolutely essential 383_us_687 quoting welch v helvering u s pincite an expense for which the taxpayer is entitled to but does not claim reimbursement from his or her employer_generally is not considered necessary and thus is not deductible under sec_162 orvis v commissioner f 2d 5petitioners do not otherwise contend that the burden_of_proof should shift to respondent under sec_7491 nor have they established that the requirements for shifting the burden_of_proof have been met accordingly except to the extent of the increase in the deficiency the burden_of_proof remains on petitioners see sec_7491 9th cir aff’g tcmemo_1984_533 24_tc_21 additionally a taxpayer may not deduct a personal living or family expense unless the internal_revenue_code expressly provides otherwise sec_262 whether an expense is deductible under sec_162 is a question of fact to be decided on the basis of all the relevant facts and circumstances 97_tc_613 citing 320_us_467 under the cohan_rule if the taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude is of his or her own making see 39_f2d_540 2d cir see also 85_tc_731 in order for the court to estimate the amount of a deductible expense there must be some basis upon which an estimate may be made vanicek v commissioner t c pincite otherwise an allowance would amount to unguided largesse 245_f2d_559 5th cir the cohan_rule however is superseded--that is estimates are not permitted--for certain expenses specified in sec_274 such as travel including meals_and_lodging entertainment and listed_property including passenger_automobile and computer expenses sec_274 sec_280f iv sec_1_274-5t temporary income_tax regs fed reg date flush language see 122_tc_305 instead these types of expenses are subject_to strict substantiation rules 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra these strict substantiation rules generally require the taxpayer to substantiate with adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place the expense was incurred the business_purpose of the expense and in the case of an entertainment expense the business relationship between the person entertained and the taxpayer sec_1_274-5t temporary income_tax regs fed reg date for listed_property expenses in addition to the time such expenses were incurred and their business_purpose the taxpayer must establish the amount of business use and the total use of such property id subpara i b fed reg substantiation by adequate_records requires the taxpayer to maintain an account book diary log statement of expense trip sheets or similar record prepared contemporaneously with the expenditure and documentary_evidence such as receipts or paid bills which together prove each element of an expenditure sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date a schedule a unreimbursed employee business_expenses on the schedule a attached to the joint_return petitioners claimed an unreimbursed employee_business_expense deduction for vehicle expenses of dollar_figure and meals and entertainment_expenses of dollar_figure of mrs oatman in connection with her job as a nurse these types of expenses cannot be estimated because they are subject_to the strict substantiation rules of sec_274 at trial petitioners offered no testimony aside from making groundless constitutional arguments or any records at all--whether it be a contemporaneous account book diary log statement of expense trip sheets similar record or other_sufficient_evidence or receipts paid bills or other sufficient evidence--to substantiate these expenses furthermore petitioners did not produce a copy of mrs oatman’s employer’s reimbursement policy or otherwise establish that the expenses were not reimbursed by her employer petitioners thus have not established that these expenses were paid_or_incurred or that they were ordinary and necessary we sustain respondent’s disallowance of the schedule a deduction for these expenses b schedule c business_expenses on the schedule c attached to the joint_return petitioners claimed a deduction for the following expenses for a general building contractor consulting business operated by mr oatman car and truck expenses of dollar_figure insurance of dollar_figure office expense of dollar_figure rent or lease of vehicles machinery and equipment of dollar_figure repairs and maintenance of dollar_figure supplies of dollar_figure travel of dollar_figure and utilities of dollar_figure as is the case with the unreimbursed employee business_expenses the car and truck expenses and the travel_expenses cannot be estimated because they are subject_to the strict substantiation rules of sec_274 here too petitioners at trial offered no testimony aside from making groundless constitutional arguments or records or other_sufficient_evidence to substantiate the respective amounts of these expenses the time and place these expenses were incurred and the business_purpose of these expenses 6it may be that petitioners’ expenses for rent or lease of vehicles machinery and equipment are also subject_to the strict substantiation rules of sec_274 the record however is silent as to the particular items mr oatman rented for his business even if these expenses would not be subject_to the sec_274 strict substantiation rules petitioners’ lack of testimony and the lack of documentation regarding these expenses do not allow us to estimate their amounts pursuant to the cohan_rule see supra p petitioners similarly offered no testimony or any documentation such as receipts or invoices to substantiate the remaining schedule c expenses furthermore we cannot apply the cohan_rule as it relates to these remaining expenses because there is no foundation in the record before us to estimate the respective amounts petitioners thus have not established that any of the schedule c expenses were paid_or_incurred or that they were ordinary and necessary we sustain respondent’s disallowance of the schedule c net_loss deduction iii sec_170 charitable_contributions a taxpayer is allowed as a deduction any charitable_contribution made during the taxable_year sec_170 a charitable_contribution is defined as a contribution or gift to or for_the_use_of a charitable_organization sec_170 there are substantiation and recordkeeping requirements for certain charitable_contributions see sec_170 no charitable_contribution_deduction is allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment from the charitable_organization sec_170 for cash contributions the written acknowledgment must include the amount of cash contributed whether the organization provided any goods or services in consideration for the contribution and a description and a good-faith estimate of the value of any goods or services provided by the organization or if such goods and services consist solely of intangible religious benefits a statement to that effect sec_170 sec_1_170a-13 income_tax regs in addition no charitable_contribution_deduction is generally allowed for any contribution of a cash check or other monetary gift unless the taxpayer maintains as a record of such contribution a bank record ie canceled check a written communication ie receipt or letter from the organization showing the organization’s name and the date and amount of the contribution or other reliable written records showing the taxpayer’s name and the date and amount of the contribution sec_170 sec_1_170a-13 income_tax regs petitioners claimed a deduction totaling dollar_figure for gifts by cash or check to several charitable organizations respondent determined and the parties later stipulated that petitioners substantiated and thus were entitled to a deduction for charitable gifts to the los angeles mission johnson c smith university and the eternal promise baptist church totaling dollar_figure respondent determined that sec_170 provides an exception to the contemporaneous written acknowledgment requirement petitioners do not assert that this exception applies sec_1_170a-13 income_tax regs provides rules governing the reliability of other written records petitioners were not entitled to a charitable_contribution_deduction for the remaining amount dollar_figure because of lack of substantiation mr oatman testified that all of his charitable endeavors with the los angeles mission were documented and that he and mrs oatman make a lot of cash contributions all over town all throughout the year mr oatman also acknowledged that much of his involvement with and support of johnson c smith university and the eternal promise baptist church where he serves in several officer positions is not reflected on paper but he stated that he believed the cohan_rule applied on a number of occasions this court has used the cohan_rule to estimate and thus allow a partial deduction for unverified or inadequately substantiated charitable_contributions see kendrix v commissioner tcmemo_2006_9 slip op pincite and cases cited thereat wren v commissioner tcmemo_1984_ tax ct memo lexi sec_215 at cf hooks v commissioner tcmemo_1993_437 tax ct memo lexi sec_446 at however all the cases where we did so involved taxable years before and the enactment in of the pension_protection_act with respect to cash contributions of less than dollar_figure made since as indicated above a bank record or written communication is required pursuant to sec_170 see pension_protection_act of pub_l_no sec a stat pincite adding section f to the internal_revenue_code and with respect to any contributions of dollar_figure or more the requirement for a contemporaneous written acknowledgment as indicated above is viewed as strict see french v commissioner tcmemo_2016_53 villareale v commissioner tcmemo_2013_74 although the parties stipulated that petitioners substantiated a portion of their reported charitable cash contributions for the taxable_year petitioners have merely provided testimony and not any additional documentation to substantiate the remaining charitable_contributions this testimony is insufficient to allow an additional charitable_contribution_deduction beyond what respondent has already allowed we sustain respondent’s determination that petitioners are allowed a schedule a charitable_contribution_deduction of dollar_figure iv sec_469 passive_activity_losses in addition to being allowed deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business under sec_162 a taxpayer is allowed deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_of_income see sec_212 where the taxpayer is an individual however sec_469 generally disallows any passive_activity_loss for the taxable_year and treats it as a deduction allocable to the same activity for the next taxable_year sec_469 and b a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity generally is any activity involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 rental_activity is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 as relevant here one exception to the sec_469 general disallowance rule for rental_real_estate_activities is provided in sec_469 sec_469 allows as a deduction the portion of the passive_activity_loss that is attributable to all rental_real_estate_activities with respect to which the taxpayer actively participated during the taxable_year sec_469 in that instance the taxpayer may deduct up to dollar_figure of the passive_activity_loss which is reduced but not below zero by of the amount by which the taxpayer’s adjusted_gross_income exceeds dollar_figure for the taxable_year sec_469 and the active_participation requirement is met so long as the taxpayer has participated significantly and in a bona_fide way with respect to management decisions such as approving new tenants or repairs or deciding on rental terms or arrangements for others to provide services such as repairs see 135_tc_365 madler v commissioner tcmemo_1998_112 thus unlike the material_participation requirement the active_participation requirement can be satisfied without regular continuous and substantial involvement in operations see madler v commissioner tcmemo_1998_112 the parties stipulated that petitioners actively participated in their rental real_estate activity during in his amended answer respondent asserted and the parties later stipulated that petitioners’ adjusted_gross_income was dollar_figure and not dollar_figure as reported on the joint_return as a result petitioners’ claimed deduction for a rental real_estate loss of dollar_figure on their schedule e should be limited to dollar_figure representing the application of the phaseout of the loss limitation under sec_469 at trial petitioners offered no testimony aside from making groundless constitutional arguments or any other evidence contesting their entitlement to a limited schedule e rental real_estate loss deduction of dollar_figure or to support the position that they have met any other exception under sec_469 that would permit them to deduct the entire amount of 9the asserted deductible amount of dollar_figure was calculated by subtracting dollar_figure multiplying by the difference between dollar_figure and dollar_figure from dollar_figure the sec_469 dollar loss limitation see sec_469 and their claimed schedule e rental real_estate loss we sustain respondent’s determination as asserted in his amended answer that petitioners are allowed a schedule e rental real_estate loss deduction of dollar_figure v sec_6662 accuracy-related_penalty finally we consider whether petitioners are liable for the sec_6662 accuracy-related_penalty various grounds for the imposition of this penalty are set forth in the notice_of_deficiency although only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one ground sec_1_6662-2 income_tax regs we need only address respondent’s claim that petitioners are liable for the sec_6662 accuracy-related_penalty on the ground that petitioners’ underpayment_of_tax for was attributable to a substantial_understatement_of_income_tax under sec_6662 for purposes of sec_6662 an understatement generally means the excess of the amount of tax required to be reported on the return over the amount shown on the return sec_6662 an understatement is substantial in the case of an individual if the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return for that taxable_year or dollar_figure sec_6662 respondent has provided sufficient evidence showing that petitioners’ understatement of income_tax for exceeds the greater of of the tax that was required to be shown on the joint_return or dollar_figure application of the accuracy-related_penalty may be avoided with respect to any portion of an underpayment if the taxpayer shows that he acted in good_faith with respect to such portion and that there is reasonable_cause for such portion see sec_6664 higbee v commissioner t c pincite the determination of whether there is reasonable_cause and the taxpayer acted in good_faith depends upon the pertinent facts and circumstances of a particular case sec_1_6664-4 income_tax regs we consider among other factors the experience education and sophistication of the taxpayer however the principal consideration is the extent of the taxpayer’s efforts to assess the proper tax_liability id see higbee v commissioner t c pincite at trial petitioners did not offer any evidence as to the application of the accuracy-related_penalty including that they had reasonable_cause and acted in 10respondent also demonstrated that petitioners acted negligently for because the record before us clearly shows see supra pp that petitioners failed to keep accurate records to substantiate their claimed deductions see sec_1_6662-3 income_tax regs providing that negligence includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly good_faith moreover because petitioners did not challenge the accuracy- related penalty by assigning error to it in their petition we deem this issue conceded see rule b 118_tc_358 we sustain respondent’s determination regarding the accuracy-related_penalty we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
